Title: To Thomas Jefferson from the Board of Trade, with Reply, [5 April 1780]
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas



[5 April 1780]

The following Slaves have been purchased for the use of the State agreeable to the Instructions given this Board by His Excellency in Council


  Gabrielcost £6305.Ned, cost 4210


  Soloman3675Sam 4700


  Kitt (a Boy3640.Charles 3115


  Tom3755Sawney 3190


  David3820James 3510


  James4000Argyle 3820


  George4135Jupiter 2100


  Peter3160.Cæsar, Aggy,}15050.


Fanny, Calah,


Of Mr. Bristow’s Estate.Will, Sukey,


Harry


  John 5070


  Phill 6250


  Sambo 7950


  Joe 6010





Of Harmer & King’s Estates.


We beg the Hono. Board will direct us how the above Slaves are to be disposed of.
J: Ambler Dun: Rose
In Council April 7th. 1780.
The board of War being not likely to meet for some time it is thought best to continue these slaves with the board of Trade until the division may be taken up at Richmond.

Th: Jefferson

